Case 3:21-cv-00002-NKM Document 1-1 Filed 01/13/21 Page 1 of 13 Pageid#: 11




                                                                      EXHIBIT
                                                                            A
                                                                     ASIC 0050
Case 3:21-cv-00002-NKM Document 1-1 Filed 01/13/21 Page 2 of 13 Pageid#: 12




                                                                  ASIC 0051
Case 3:21-cv-00002-NKM Document 1-1 Filed 01/13/21 Page 3 of 13 Pageid#: 13




                                                                  ASIC 0052
Case 3:21-cv-00002-NKM Document 1-1 Filed 01/13/21 Page 4 of 13 Pageid#: 14




                                                                  ASIC 0053
Case 3:21-cv-00002-NKM Document 1-1 Filed 01/13/21 Page 5 of 13 Pageid#: 15




                                                                  ASIC 0054
Case 3:21-cv-00002-NKM Document 1-1 Filed 01/13/21 Page 6 of 13 Pageid#: 16




                                                                  ASIC 0055
Case 3:21-cv-00002-NKM Document 1-1 Filed 01/13/21 Page 7 of 13 Pageid#: 17




                                                                  ASIC 0056
Case 3:21-cv-00002-NKM Document 1-1 Filed 01/13/21 Page 8 of 13 Pageid#: 18




                                                                  ASIC 0057
Case 3:21-cv-00002-NKM Document 1-1 Filed 01/13/21 Page 9 of 13 Pageid#: 19




                                                                     ASIC 0058
Case 3:21-cv-00002-NKM Document 1-1 Filed 01/13/21 Page 10 of 13 Pageid#: 20




                                                                     ASIC 0059
Case 3:21-cv-00002-NKM Document 1-1 Filed 01/13/21 Page 11 of 13 Pageid#: 21




                                                                     ASIC 0060
Case 3:21-cv-00002-NKM Document 1-1 Filed 01/13/21 Page 12 of 13 Pageid#: 22




                                                                     ASIC 0061
Case 3:21-cv-00002-NKM Document 1-1 Filed 01/13/21 Page 13 of 13 Pageid#: 23




                                                                     ASIC 0062
